[Cite as State v. Grimes, 2020-Ohio-4357.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
STATE OF OHIO                                  :       Hon. W. Scott Gwin, P.J.
                                               :       Hon. John W. Wise, J.
                         Plaintiff-Appellee    :       Hon. Craig R. Baldwin, J.
                                               :
-vs-                                           :
                                               :       Case No. 2019CA0103
BRANDON A. GRIMES                              :
                                               :
                     Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                           Criminal appeal from the Richland County
                                                   Court of Common Pleas, Case No.
                                                   2018CR1053

JUDGMENT:                                          Affirmed


DATE OF JUDGMENT ENTRY:                            September 4, 2020



APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

GARY D. BISHOP                                     APRIL F. CAMPBELL
Prosecutor                                         545 Metro Place South, Ste.100
By: JOSEPH C. SNYDER                               Dublin, OH 43017
Assistant Prosecutor
38 South Park Street
Mansfield, OH 44902
[Cite as State v. Grimes, 2020-Ohio-4357.]


Gwin, P.J.

        {¶1}     Appellant Brandon Grimes appeals from the August 20, 2019 and

November 1, 2019 judgment entries of the Richland County Court of Common Pleas.

Appellee is the State of Ohio.

                                             Facts & Procedural History

        {¶2}     On December 11, 2018, appellant was charged with three counts of

felonious assault in violation of R.C. 2903.11(A)(2), three counts of aggravated vehicular

assault in violation of R.C. 2903.08(A)(1)(a), three counts of aggravated vehicular assault

in violation of R.C 2903.08(A)(2)(b), one count of operating a motor vehicle while under

the influence of alcohol in violation of R.C. 4511.19(A)(1)(a), and one count of operating

a motor vehicle under the influence of alcohol in violation of R.C. 4511.19(A)(1)(d).

        {¶3}     Appellee dismissed the three aggravated vehicular assault counts based

upon R.C. 2903.08(A)(2)(b) and the OVI count based upon R.C. 4511.19(A)(1)(a).

Appellant pled guilty to one count of OVI, a violation of R.C. 4511.19(A)(1)(d). Appellant

waived his right to a jury trial. The trial court conducted a bench trial on July 30, 2019 for

three counts of felonious assault and three counts of aggravated vehicular assault.

        {¶4}     Ty’asiyah Osborne (“Osborne”) was with Jada Barrett (“Barrett’) and

Jacqueline Burden (“Burden”) the night of November 6, 2018, when she picked Burden

up from work at Richland Mall at approximately 10:00 p.m. En route to picking up

Burden’s daughter from the babysitter and while Osborne was driving Burden’s Toyota

Camry, Osborne noticed a black car, without its lights on, driving recklessly towards them.

Osborne initially thought nothing of it, but pulled into the driveway of the babysitter’s house

on Hillside Circle. Osborne identified the car as appellant’s black Impala; however,
Richland County, Case No. 2019CA0103                                                   3


Osborne did not know appellant prior to the incident. The Impala backed up and parked

directly behind the bumper of the Camry. Osborne saw two individuals in the car and

observed one of the individuals reaching for something. Osborne stated she was scared

because she did not know who the person in the Impala was or what they could be

reaching for. Osborne then pulled forward and drove through the neighbor’s grass in

order to get away from the Impala. As she pulled onto the street, the black Impala “came

up beside us, bumping us, like smacking our car.” Osborne testified the Impala hit or

“rammed” the side of the Camry three or four times. Burden called 9-1-1 while the Impala

was hitting the Camry. When listening to the 9-1-1 call, Osborne stated the thuds heard

in the background were the Impala hitting the Camry.

      {¶5}   The Impala never tried to pass to get around her and Osborne felt it was

chasing them. Osborne made two turns in an attempt to escape, but she inadvertently

went down a “no outlet” street as the Impala continued to follow. Osborne then drove

through mud that splashed the Camry. As Osborne was attempting to get away from the

Impala, a blue pickup truck was in front of her. The truck was going slow and, in her

attempt to pass the truck, she hit the truck. However, there was no damage to the truck

or the Camry from her hitting the truck. Also, as she was trying to get away from the

Impala, Osborne hit a sign, causing damage to the front windshield of the Camry.

Osborne identified damage to the side of the Camry as being from the Impala hitting the

car and identified several transfers of black paint from the Impala onto the Camry.

      {¶6}   Osborne testified she was not hurt the night of the accident, but when she

got out of the car, she fell to the ground and vomited. She experienced neck, back, and

head pain after the accident. She went to the hospital two or three times due to the pain
Richland County, Case No. 2019CA0103                                                      4


in her head, but was not discharged with any medication. Osborne sought treatment from

a chiropractor for her neck and back as a result of the incident, and she reported her pain

as a 10 out of 10. Osborne still experiences pain in her back that she did not have prior

to the accident. On cross-examination, Osborne testified she did not call the chiropractor

until a medical provider reached out to her the day after the accident to ask if she was

injured. Osborne stopped going to the chiropractor after several visits because of her

pregnancy.

       {¶7}   Barrett testified she was in the back seat of the Camry on November 6,

2018. While sitting in the babysitter’s driveway, a black Impala rammed towards the

Camry. At first, Barrett was not concerned because she thought it was a drunk driver.

After the Impala pulled behind them, Barrett got scared because the Impala was following

them. Barrett never saw the Impala hit them because she put her head down, but she

felt the Impala hit the Camry three times. Barrett believes they briefly sideswiped a blue

truck, and then crashed into a sign to get away from the Impala. After the incident, Barrett

had a little bit of back pain starting a few weeks after the accident and lasting for a few

months.

       {¶8}   Burden testified she owns the 2004 Toyota Camry that Osborne was driving

the night of November 6, 2018. Burden was seated in the passenger seat of the vehicle.

Burden noticed a black Impala backing up on the roadway, which she thought was “really

weird.” Burden thought the driver of the Impala was drunk because it had no headlights

on, was coming at them, and went into the grass like it was going to hit them. As they sat

in the driveway, the Impala reversed and pulled in right behind them, getting so close to

the Camry that Osborne could not back up. They tried to get away from the Impala by
Richland County, Case No. 2019CA0103                                                      5


going through the neighbor’s yard and made several turns.            However, the Impala

continued to chase them. Burden testified the Impala tried to run them off the road multiple

times.

         {¶9}   Burden first testified that she could not remember whether the Impala hit

the Camry, but knew it was “really really close.” However, when Burden later described

how the Impala was chasing them and following them, she stated “it had multiple

opportunities to pass us and it still wouldn’t stop chasing us and stop trying to follow us

and basically hit us.” Burden continued, “when it got up to the side of the car, it started

bumping the car off the road.” Burden then confirmed there was an impact between the

Impala and her Camry on the passenger’s side, but could not remember if the Impala hit

the driver’s side of the Camry. Burden felt the actions of the driver of the Impala were

intentional because the Impala was hitting the car and would not stop chasing them.

         {¶10} Burden called 9-1-1 during the incident. When the 9-1-1 call was played in

court, Burden was upset, “because I really thought we were going to die.” Burden

identified on the 9-1-1- call the “thuds” where the Impala struck the Camry.

         {¶11} Burden stated that, in the process of trying to get away from the Impala,

Osborne lightly swiped a blue truck, but with a significantly less impact than the impact

from the Impala. After they got around the blue truck, Osborne ran into a sign.

         {¶12} Burden had never met appellant before. Burden identified the Impala in a

photograph. Burden also identified a photograph depicting damage on the passenger

door of her Camry and testified that, prior to November 6, 2018, the Camry did not have

the damage. Burden stated the damage to the front of her Camry was from Osborne
Richland County, Case No. 2019CA0103                                                     6


hitting the sign. Burden went to the chiropractor for her neck and back pain after Dr.

Simpson’s office reached out to her.

      {¶13} Ashley Buckley (“Buckley”) is appellant’s ex-girlfriend. In 2018, Buckley

helped appellant purchase a dark brown Chevy Impala that he paid for and she put in her

name. As of September of 2018, the Impala was not damaged. The night of the incident,

appellant called Buckley and told her he was in an accident with a blue truck. When

Buckley saw the Impala and blue truck the day after the accident, there was barely any

damage to the blue truck and a lot of damage to appellant’s car.

      {¶14} Officer Larry Schacherer (“Schacherer”) of the City of Mansfield Police, was

dispatched on November 6, 2018, and found the Impala and blue truck at the scene.

When Schacherer made contact with appellant, he noticed an odor of alcohol and his

eyes were bloodshot and glassy.        Appellant did not seem agitated or angry when

Schacherer made contact with him. Schacherer attempted to elicit a statement from

appellant’s passengers, but they would not speak to him. After Schacherer found out

about the involvement of the Camry, appellant denied knowing anything about the Camry.

Schacherer issued appellant a citation for OVI.

      {¶15} Officer Scott Kotterman (“Kotterman”) of the Mansfield Police Department

was dispatched via the 9-1-1- call. It was initially unclear that the Camry and Impala/blue

truck incidents were related. Kotterman made contact with the three individuals in the

Camry. Kotterman described them as “visibly shaken” and “scared.” The driver and

passengers in the Camry reported to Kotterman that they were followed aggressively, the

Camry was hit several times, and they felt the Impala was trying to kill them.
Richland County, Case No. 2019CA0103                                                      7


       {¶16} Kotterman noted black marks that indicated the Impala hit the Camry and

found that the area of damage on the Camry was of comparable height to the damage on

the Impala. The damage between the Camry and Impala was consistent with a side-by-

side impact. He also noted there was mud on both the Camry and Impala. Kotterman

stated the damage on the door of the Impala was not consistent with hitting the blue truck,

as there was significant damage to appellant’s radiator grill, which Kotterman believes

would not have occurred from rear-ending the blue truck, as the front of the Impala would

have gone underneath the truck. Kotterman could not physically prove how many impacts

there were between the Impala and the Camry. Kotterman does not believe the blue

truck caused the damage to the Camry because the driver’s side of the blue truck was

not damaged. Rather, Kotterman thinks the front bumper portion of the Impala struck the

passenger side of the Camry. Kotterman identified multiple photographs that he took of

the scene and also multiple photographs he took of the Impala, Camry, and blue truck.

       {¶17} Kotterman testified that he compiled two separate reports relating to his

investigation, one relating to traffic, and the other relating to felonious assault.

       {¶18} Based upon Kotterman’s conversations with the girls, he noted in his report

that there were no injuries. He did not observe any physical injuries. However, Kotterman

testified that many times injuries are not known until days or weeks after an accident.

       {¶19} Tontoh Simpson (“Simpson”), a chiropractor, testified it is common that

someone who is injured in a car accident may not immediately know it. Simpson has a

marketing group that contacts individuals after they are involved in a car accident.

Simpson treated Burden in November of 2018 and diagnosed her with a sprain of the

cervical spine, thoracic spine, lumbar spine and fixation/locking of the spine at the neck,
Richland County, Case No. 2019CA0103                                                       8


mid-back, and low back. Simpson testified that Burden’s injury could reasonably be the

result of being involved in a car crash, including being sideswiped. Simpson saw Burden

until the end of November, but she did not complete her treatment plan.

       {¶20} Simpson diagnosed Osborne with sprains of the ligaments of the cervical,

lumbar, and thoracic spine, and segmental dysfunction of the cervical, thoracic, and

lumbar spine. Osborne also had right arm weakness. Osborne saw Simpson several

times, but did not complete her treatment plan.

       {¶21} Appellant testified as to the incident on November 6, 2018. Appellant stated

he was taking a friend to the Hillside Circle Apartments. The friend ran back into the

apartment to grab something and came back out. They then left and drove around the

bend. Appellant did not notice any other cars around. Appellant admitted he was drunk

and was driving a little reckless. When he turned onto Woodville, appellant saw a car in

front of him and attempted to pass the car. However, due to an oncoming car, he hit his

brakes and fell back into line. Appellant stated he “may have sideswiped the car,” but did

not know, as he did not feel any impact. All appellant could remember was seeing brake

lights, and then the impact with the blue truck. It was not appellant’s intent to do any harm

to anyone that night.

       {¶22} On cross-examination, appellant testified that when he said he was driving

“aggressively,” he meant he was driving fast, making hard turns, music up, and drunk

driving. Appellant could not remember whether he hit the car when trying to pass it.

       {¶23} The trial court issued a judgment entry on August 20, 2019. The court

stated, “the court concludes that a motor vehicle can be used as a deadly weapon and

that the defendant did knowingly cause injury to both victims Osborne and Burden and
Richland County, Case No. 2019CA0103                                                      9


attempted to cause physical harm to victim Barrett.” As to aggravated vehicular assault,

the trial court found appellant was driving a motor vehicle while under the influence of

alcohol, and did cause serious physical harm to victims Osborne and Burden, but not to

victim Barrett. The trial court thus found appellant guilty of Counts 1, 2, 3, 4, and 5, and

not guilty as to Count 6. The court merged Counts 1 and 4, as well as Counts 2 and 5,

for sentencing.   The trial court ordered a pre-sentence investigation and issued a

sentencing entry on November 1, 2019. Appellant was sentenced to three years on

Counts One, Two, and Three, to be served consecutively to one another. Counts Four

and Five merged with Counts One and Two. Appellant was also sentenced to one month

on Count Eleven, to be served concurrently with the remainder of his sentence.

       {¶24} Appellant appeals the August 20, 2019 and November 1, 2019 judgment

entries of the Richland County Court of Common Pleas and assigns the following as error:

       {¶25} “I. THE STATE’S EVIDENCE THAT GRIMES COMMITTED THREE

COUNTS OF FELONIOUS ASSAULT AND TWO COUNTS OF AGGRAVATED

VEHICULAR ASSAULT WAS LEGALLY INSUFFICIENT AS A MATTER OF LAW.

       {¶26} “II. GRIMES’ CONVICTIONS SHOULD BE REVERSED BECAUSE HIS

TRIAL COUNSEL WAS INEFFECTIVE IN A MANNER THAT PREJUDICED GRIMES.

       {¶27} “III.THE TRIAL COURT’S DECISION TO FIND GRIMES GUILTY OF

COUNTS ONE THROUGH FIVE OF GRIMES’S INDICTMENT SHOULD BE

REVERSED, BECAUSE THE EVIDENCE WEIGHED MANIFESTLY AGAINST

CONVICTING GRIMES OF EACH COUNT.

       {¶28} “IV. IMPROPER HEARSAY TESTIMONY ADMITTED AT GRIMES’ TRIAL

DENIED GRIMES HIS RIGHT TO A FAIR ONE.
Richland County, Case No. 2019CA0103                                                      10


       {¶29} “V. GRIMES WAS DENIED HIS RIGHT TO A FAIR TRIAL THROUGH

CUMULATIVE ERROR.”

       {¶30} For ease of discussion, we will address appellant’s arguments out of

sequence.

                                                 I.

       {¶31} In his first assignment of error, appellant argues the decision of the trial

court was against the sufficiency of the evidence.

       {¶32} The standard of review for a challenge to the sufficiency of the evidence is

set forth in State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), in which the Ohio

Supreme Court held, “an appellate court’s function when reviewing the sufficiency of the

evidence to support a criminal conviction is to examine the evidence admitted at trial to

determine whether such evidence, if believed, would convince the average mind of the

defendant’s guilt beyond a reasonable doubt. The relevant inquiry is whether, after

viewing the evidence in a light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime proven beyond a reasonable doubt.”

       {¶33} Appellant was convicted of R.C. 2903.11(A)(2), which provides, “(A) No

person shall knowingly do either of the following: * * * (2) Cause or attempt to cause

physical harm to another * * * by means of a deadly weapon or dangerous ordnance.”

       {¶34} Appellant was also convicted of R.C. 2903.08(A)(1)(a), which provides that

“no person, while operating or participating in the operation of a motor vehicle * * * shall

cause serious physical harm to another person * * * (1)(a) as the proximate cause of

committing a violation of division (A) of section 4511.19 of the Revised Code * * *.”
Richland County, Case No. 2019CA0103                                                      11


       {¶35} Appellant cites four specific reasons as to why his convictions are against

the sufficiency of the evidence.

       {¶36} First, appellant contends appellee’s evidence of felonious assault is not

sufficient because appellee presented only circumstantial evidence of intent that was

insufficient to overcome appellant’s testimony about intent. Appellant believes that since

none of parties in this case knew each other, the trial court committed error in disregarding

Grimes’ testimony that it was not his intent to do any harm to anyone that night.

       {¶37} We disagree with appellant. Appellant’s argument focuses exclusively on

the credibility of the witnesses and the evidence. However, as the trier of fact, the court

was free to accept or reject any and all of the evidence offered by the parties and assess

the witness’s credibility. State v. DeHass, 10 Ohio St.2d 230, 227 N.E.2d 212 (1967).

“While a trier of fact may take note of the inconsistencies and resolve or discount them

accordingly * * * such inconsistencies do not render defendant’s conviction against the *

* * sufficiency of the evidence.” State v. Craig, 10th Dist. Franklin No. 99AP-739, 1999

WL 29752 (Mar. 23, 2000). As an appellate court, we neither weigh the evidence nor

judge the credibility of the witnesses. State v. Mills, 62 Ohio St.3d 357, 582 N.E.2d 972

(1992).

       {¶38} Although the evidence may have been circumstantial, circumstantial

evidence and direct evidence inherently possess the same probative value. State v.

Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), superseded by State constitutional

amendment on other grounds as stated in State v. Smith, 80 Ohio St.3d 89, 684 N.E.2d

668 (1997). Simply because appellant testified that he did not intend to harm anyone that

night does not mean his convictions for felonious assault are insufficient.
Richland County, Case No. 2019CA0103                                                      12


        {¶39} Second, appellant avers the evidence that he knowingly used his vehicle as

a deadly weapon was insufficient to sustain the felonious assault convictions because the

trial court stated in its judgment entry that a motor vehicle “can” be used as a deadly

weapon, but did not specifically find that appellant actually used the vehicle as a deadly

weapon. We disagree with appellant’s characterization of the language in the trial court’s

judgment entry. The language in the entry does not equate to a finding that the Impala

was not a deadly weapon. The trial court’s statement that a “motor vehicle can be used

as a deadly weapon” comports with the law of this district that “an automobile can be

classified as a deadly weapon when used in a manner likely to produce death or great

bodily harm.” State v. Taylor, 5th Dist. Delaware No. 12CAA020007, 2012-Ohio-5029.

The question of whether an automobile is used as a deadly weapon is a question for the

trier of fact. Id.

        {¶40} The trial court then found that appellant knowingly caused injuries to

Osborne and Burden, and attempted to cause physical harm to Barrett. The trial court

concluded, “the Court finds defendant guilty of Counts 1, 2, 3 * * *.” Since this was a trial

to the bench, the trial court was permitted to make a general finding, i.e., guilty or not

guilty. Criminal Rule 23(C); State v. Lantz, 5th Dist. Fairfield No. 01 CA 38, 2002-Ohio-

3838. Thus, a specific finding as to every element of the offense is not required. Id. The

trial court’s judgment entry as to Counts 1, 2, and 3 was sufficient.

        {¶41} Third, appellant avers there was insufficient evidence for the felonious

assault convictions because a reasonable person could not have found beyond a

reasonable doubt that the victims sustained physical harm. Physical harm is defined as
Richland County, Case No. 2019CA0103                                                         13


“any injury, illness, or other physiological impairment, regardless of its gravity or duration.”

R.C. 2901.01(A)(3).

       {¶42} We disagree. Osborne testified she fell to the ground and vomited on the

night of the incident. She also experienced neck, back, and head pain after the incident

and went to the hospital two or three times for head pain. Osborne still experiences back

pain. Burden stated she went to the chiropractor for back and neck pain. Simpson

testified that: Burden had a sprain of several portions of her spine and locking of the

spine; and Osborne had a sprain of several ligaments in her spine, right arm weakness,

and segmental dysfunction of the spine. Viewing the evidence in a light most favorable

to the prosecution, we conclude appellee produced sufficient evidence upon which the

trier of fact could find that appellant caused harm to the victims within the meaning of R.C.

2901.01(A)(3).

       {¶43} Finally, appellant contends there was insufficient evidence that he caused

either physical harm or serious physical harm to Osborne, Barrett, or Burden, as any

injuries were not directly attributable to appellant’s vehicle hitting them. Rather, appellant

argues any injuries were caused by: Osborne striking a car on Hillside prior to the Impala

hitting the Camry; Osborne running into the blue truck; and Osborne hitting the traffic sign.

       {¶44} We first note that there is no evidence or testimony that Osborne struck a

vehicle prior to when the Impala started chasing and hitting the Camry.

       {¶45} Osborne testified that as she was attempting to get away from the Impala,

she hit the blue truck; however, there was no damage to the truck. Osborne then hit a

sign with the front of the car in an attempt to evade the Impala. Both Barrett and Burden

testified that Osborne “lightly swiped” the blue truck and hit a sign in an attempt to get
Richland County, Case No. 2019CA0103                                                       14


away from the Impala. Kotterman stated that, based upon his investigation, he does not

believe there was any damage to the Camry or the blue truck from where the Camry

sideswiped the truck.

       {¶46} The requisite mental state for felonious assault is “knowingly,” which is

defined as follows, “a person acts knowingly, regardless of his purpose, when he is aware

that his conduct will probably cause a certain result or will probably be of a certain nature.

A person has knowledge of circumstances when he is aware that such circumstances

probably exist.” R.C. 2901.22(B). It is well-established that one may be presumed to

intend results which are the natural, reasonable, and probable consequences of his

voluntary actions. State v. Farmer, 156 Ohio St. 214, 102 N.E.2d 11 (1951). Further, “it

is not necessary that the accused be in a position to foresee the precise consequence of

his conduct, only that the consequence be foreseeable in the sense that what actually

transpired was natural and logical in that it was within the scope of the risk created by his

conduct.” State v. Wilson, 5th Dist. Richland No. 13CA39, 2014-Ohio-41, quoting State

v. Losey, 23 Ohio App.3d 93, 491 N.E.2d 379 (10th Dist. 1995).

       {¶47} Even assuming the injuries of Osborne and Burden occurred when the

Camry sideswiped the blue truck or hit the sign in an attempt to escape the Impala, these

injuries are a reasonably foreseeable result of appellant’s actions. Appellant may not

have foreseen the precise injuries the victims would sustain as a result of his actions, but

the injuries caused by their escape were within the scope of the risk created by his

conduct. State v. Lett, 8th Dist. Cuyahoga No. 106973, 2019-Ohio-532. The injuries

were a natural and logical outcome of his ramming the Impala into the Camry and the

injuries were neither extraordinary or surprising. State v. Gibson, 5th Dist. Stark No.
Richland County, Case No. 2019CA0103                                                       15


2013CA00183, 2014-Ohio-2352; State v. Barron, 5th Dist. Perry No. 05-CA-4, 2005-Ohio-

6108 (finding appellant set in motion a sequence of events by chasing a vehicle, the

foreseeable consequence of which should have been known to appellant); State v. Sess,

12th Dist. Butler No. CA2015-06-117, 2016-Ohio-5560 (finding “it is of no consequence

that appellant did not specifically intend to cause injuries to the officers and his main goal

was to get away”). Therefore, there was sufficient evidence that appellant knowingly

caused physical harm to Osborne and Burden by means of the Impala, a deadly weapon.

       {¶48} The trial court found appellant attempted to cause physical harm to Barrett

in violation of R.C. 2903.11 (“attempt to cause physical harm to another * * * by means of

a deadly weapon * * *). We find the evidence supports the trial court’s conclusion that

appellant was or should have been aware his actions would probably result in harm to

Barrett under the totality of the circumstances. State v. Taylor, 5th Dist. Delaware No.

12CAA020007, 2012-Ohio-5029 (even though appellant testified that he did not attempt

to cause physical harm, but accidentally bumped into the victim’s car, the evidence

supports the trial court’s conclusion appellant was or should have been aware his actions

would probably result in harm to the victim and the trial court’s decision was supported by

sufficient evidence); State v. Kilton, 8th Dist. Cuyahoga No. 80837, 2003-Ohio-423

(convictions not against the sufficiency of the evidence when appellant continued to bump

the victim’s vehicle). Therefore, there was sufficient evidence that appellant knowingly

attempted to cause physical harm to Barrett by means of the Impala, a deadly weapon.

       {¶49} As to the two counts of aggravated vehicular assault, the question is

whether the violation of R.C. 4511.19 was the proximate cause of the serious physical

harm to Osborne and Burden. It is well-established that the definition of “cause” in
Richland County, Case No. 2019CA0103                                                       16


criminal cases is identical to the definition of “proximate cause” in civil cases. State v.

Dunham, 5th Dist. Richland No. 13CA26, 2014-Ohio-1042. The general rule is that a

defendant’s conduct is the proximate cause of injury to another if the defendant’s conduct

(1) is a “substantial factor” in bringing about the harm and (2) there is no other rule of law

relieving the defendant of liability. Id. Viewing the evidence in a light most favorable to

the prosecution, we find a rational trier of fact could have found, beyond a reasonable

doubt, that appellant’s conduct of ramming the Impala into the Camry was a substantial

factor in bringing about Osborne’s and Burden’s injuries.

       {¶50} Based on the testimony and evidence in this case, we find any rational trier

of fact could have found the essential elements of R.C. 2903.11(A)(2) and R.C.

2903.08(A)(1)(a) proven beyond a reasonable doubt. We find sufficient evidence exists

to support appellant’s convictions. Appellant’s first assignment of error is overruled.

                                                 III.

       {¶51} In his third assignment of error, appellant contends the decision of the trial

court as to Counts 1 through 5 was against the manifest weight of the evidence.

       {¶52} In determining whether a conviction is against the manifest weight of the

evidence, the court of appeals functions as the “thirteenth juror,” and after “reviewing the

entire record, weighs the evidence and all reasonable inferences, considers the credibility

of witnesses and determines whether in resolving conflicts in the evidence, the jury clearly

lots its way and created such a manifest miscarriage of justice that the conviction must

be overturned and a new trial ordered.” State v. Thompkins, 78 Ohio St.3d 380, 678

N.E.2d 541 (1997). Reversing a conviction as being against the manifest weight of the
Richland County, Case No. 2019CA0103                                                     17


evidence and ordering a new trial should be reserved for only the “exceptional case in

which the evidence weighs heavily against the conviction.” Id.

       {¶53} It is well-established, though, that the weight of the evidence and the

credibility of the witnesses are determined by the trier of fact. State v. Yarbrough, 95

Ohio St.3d 227, 2002-Ohio-2126, 767 N.E.2d 216. The trier of fact was free to accept or

reject any and all of the evidence offered by the parties and assess the witness’s

credibility. Id.

       {¶54} Appellant argues the trial court’s decision was against the manifest weight

of the evidence because the inference that appellant did not knowingly cause either

physical harm or serious physical harm is more believable and persuasive than the

inference that he did knowingly cause physical or serious physical harm. Appellant cites

the following in support of his argument: Kotterman’s testimony that no party reported

any physical harm at the time of the incident; the victims claimed delayed injury only after

being contacted by a marketing group; Burden never went to the hospital; and testimony

by a witness that she knew Burden to be “a liar.”

       {¶55} Appellant’s argument focuses on the victims’ credibility.       However, the

determination as to the credibility of the witnesses is for the trier of fact. As to any

inconsistencies in the testimony or evidence noted by appellant, “while the trier of fact

may take note of the inconsistencies and resolve or discount them accordingly * * * such

inconsistencies do not render defendant’s conviction against the manifest weight of the

evidence.” State v. Craig, 10th Dist. Franklin No. 99AP-739, 1999 WL 29752. The trier

of fact need not believe all of a witness’ testimony, but may accept only portions of it as
Richland County, Case No. 2019CA0103                                                     18


true. State v. Wilson, 5th Dist. Muskingum No. CT 2019-0039, CT 2019-0040, 2020-

Ohio-1217.

       {¶56} Further, appellant contends the competing inferences suggest that the

cause of the harm is not known, as Osborne made contact with multiple cars and objects,

including a car that she hit before being followed by the Impala.

       {¶57} As noted above, there is no testimony or evidence that Osborne struck

another vehicle prior to being followed by the Impala. The testimony confirmed she

sideswiped the blue truck and hit the sign as she was attempting to escape the Impala.

Osborne testified there was no damage to the Camry from the blue truck. Osborne,

Burden, and Barrett agree that the Camry “lightly sideswiped” the blue truck. Buckley

stated that when she saw the vehicles the day after the incident, there was a lot of damage

to appellant’s car, and there was barely any damage to the blue truck. In his investigation,

Kotterman concluded the damage to the side of the Camry came from the Impala.

Appellant testified he did not intend to injure the victims and does not believe he caused

their injuries. However, when there are two conflicting versions of events, neither of which

is unbelievable, it is not within our province to choose which one we believe. State v.

Bauman, 7th Dist. Columbiana No. 17 CO 0016, 2018-Ohio-4913.

       {¶58} After weighing the evidence and evaluating the credibility of the witnesses,

with appropriate deference to the trier of fact’s credibility determination, we cannot say

that the trier of fact clearly lost its way and created a manifest injustice with regard to

felonious assault and aggravated vehicular assault. The trial court found that appellant

rammed his vehicle into the victims’ vehicle four times, chasing them, and that two of the

victims suffered serious injuries that required them to seek medical attention. This is not
Richland County, Case No. 2019CA0103                                                      19


the case where the trier of fact clearly lost its way and created such a manifest miscarriage

of justice that the conviction must be overturned and a new trial ordered. See State v.

Taylor, 5th Dist. Delaware No. 12CAA020007, 2012-Ohio-5029.                Appellant’s third

assignment of error is overruled.

                                                IV.

       {¶59} In his fourth assignment of error, appellant contends the trial court denied

him his right to a fair trial due to the admission of improper hearsay testimony.

       {¶60} Because the hearsay was not objected to, our standard of review is plain

error. State v. Campbell, 69 Ohio St.3d 38, 630 N.E.2d 339 (1994). “Notice of plain error

under Crim.R. 52(B) is to be taken with the utmost caution, under exceptional

circumstances and only to prevent a manifest miscarriage of justice.” State v. Long, 53

Ohio St.2d 91, 372 N.E.2d 804 (1978). Plain error will not be found absent a showing by

appellant that “but for the error, the outcome of the trial clearly would have been

otherwise.” State v. Williams, 99 Ohio St.3d 439, 793 N.E.2d 446 (2003). Additionally,

trial courts are granted broad discretion with respect to the admission or exclusion of

evidence at trial.” State v. Sage, 31 Ohio St.3d 173, 510 N.E.2d 343 (1987). Thus, an

appellate court will not reverse a trial court’s ruling absent an abuse of discretion. State

v. Myers, 97 Ohio St.3d 335, 780 N.E.2d 186 (2002).

       {¶61} Appellant cites four specific instances of allegedly improper testimony: the

improper hearsay testimony of Officer Kotterman recounting the victims’ out-of-court

statements multiple times throughout the trial; improper bolstering of witness credibility

by Kotterman; testimony about the victims’ state of fear that is irrelevant and
Richland County, Case No. 2019CA0103                                                     20


inflammatory; and the improper hearsay testimony of Kotterman as to what the victims

told him that caused them “to be in such fear.”

       {¶62} Appellant contends the victims’ state of fear is irrelevant, because it has

nothing to do with any element of felonious assault or aggravated vehicular assault.

Relevant evidence is “evidence having any tendency to make the existence of any fact

that is of consequence to the determination of the action more probable or less probable

than it would be without the evidence.” Evidence Rule 401. However, relevant evidence

must be excluded “if its probative value is substantially outweighed by the danger of unfair

prejudice, of confusion of the issues, or of misleading the jury.” Evidence Rule 404(A);

State v. Vandyne, 5th Dist. Guernsey No. 16CA10, 2017-Ohio-584.

       {¶63} Appellant is correct that fear is not specifically delineated as an element of

either felonious assault or aggravated vehicular assault. However, upon our review, we

find this testimony is relevant because it relates to one of the elements of the crime. A

victim’s state of mind is admissible pursuant to Evidence Rule 803(3). In determining

whether the degree of harm rises to the level of “serious physical harm,” many factors are

taken into consideration, including whether the harm involves temporary, substantial

incapacity, or whether the harm involves acute pain or substantial suffering.          The

definition of physical harm is broader and includes any injury, illness, or physiological

impairment. A defendant can violate R.C.2903.11(A)(2) by “attempting to cause physical

harm to another.” This Court has previously noted that the degree of harm that rises to

the level of serious physical harm is not an exact science. State v. Hunt, 5th Dist.

Tuscarawas No. 2019 AP 07 0023, 2020-Ohio-1124. Further, that the concepts of “pain

and suffering” are subjective feelings. State v. Nicholson, 5th Dist. Morgan No. 18 AP
Richland County, Case No. 2019CA0103                                                        21


0005, 2019-Ohio-1058. Thus, we have previously permitted testimony from an officer

that the victim was “shaken, scared and crying,” along with testimony from a second

witness that the victim was “scared and shaking.” Id.

       {¶64} Further, this case was tried to the bench, rather than to a jury. “In a bench

trial, a trial court is presumed to have considered only the relevant, material and

competent evidence.” State v. Bays, 87 Ohio St.3d 15, 716 N.E.2d 1126 (1999); State v.

Teagarden, 5th Dist. Licking No. 08-CA-39, 2008-Ohio-6986. Thus, we must presume

that, even if any testimony was erroneously admitted into evidence, the trial court did not

consider it in rendering its verdict. Id. Any danger of unfair prejudice, confusion of the

issues, or of misleading the trier of fact was minimal. State v. Wilson, 5th Dist. Fairfield

No. 09-CA-44, 2010-Ohio-1394.

       {¶65} Appellant next contends Kotterman’s testimony recounting the victims’ out-

of-court statements multiple times throughout the trial was inadmissible hearsay and

improperly bolstered the victims’ credibility.     Similarly, appellant argues Kotterman’s

testimony about what caused the victims to be afraid was also inadmissible hearsay.

       {¶66} At trial, Kotterman testified to what the victims told him the night of the

incident, including that they were chased and their Camry was hit several times.

       {¶67} Hearsay is “a statement other than one made by the declarant while

testifying at trial or hearing, offered in evidence to prove the truth of the matter asserted.”

Evidence Rule 801(C). Testimony which explains the actions of a witness to whom the

statement was made, and is offered to show why the witness acted in a particular manner

rather than to prove the truth of the statement, is not hearsay. State v. Thomas, 61 Ohio

St.2d 223, 400 N.E.2d 401 (1980). Given the potential for abuse in admitting statements
Richland County, Case No. 2019CA0103                                                        22


offered to explain an officer’s conduct, the conduct to be explained must be relevant,

equivocal, and contemporaneous with the statements. State v. Blevins, 36 Ohio App.3d

147, 521 N.E.2d 1105 (10th Dist. 1987). Further, the statements must meet the standard

of Evidence Rule 403(A) (“relevant evidence not admissible if its probative value is

outweighed by the danger of unfair prejudice, confusing of the issues, or misleading the

jury”). Id. Finally, “when the statements connect the accused with the crime charged,

they should generally be excluded.” Id.

       {¶68} Upon our consideration of the above law and the facts in this case, we find

Kotterman’s testimony in recounting the victims’ statement to him satisfies the

requirements of Blevins. Kotterman’s statements came as he was describing how his

investigation proceeded after he made contact with the victims. The testimony was not

offered for the truth of the matter asserted, but to show the path of the investigation and

to establish the foundation for Kotterman’s subsequent testimony, including the

photographs he took of the vehicles at the scene, and the compilation of two police reports

after discussion with the other officers at the scene.

       {¶69} Unlike in the case cited by appellant in support of his argument, Kotterman

did not testify that he “believed” the victims or testify that the victims were “honest.” State

v. Zimmeran, 10th Dist. Franklin No. 18AP-75, 2019-Ohio-721, 132 N.E.3d 1185, appeal

not allowed, 158 Ohio St.3d 1505, 2020-Ohio-2819, 144 N.E.3d 452.                 Rather, he

explained what the victims told him at the scene and how he proceeded with his

investigation, including examining the vehicles involved and the area around the scene

of the incident. The testimony is not unfairly prejudicial. The trial court did not commit

error in admitting this testimony.
Richland County, Case No. 2019CA0103                                                       23


       {¶70} Appellant also contends the trial court improperly admitted Kotterman’s

testimony about the victims’ narrative statements because it constituted improper

bolstering. Bolstering is the presentation of evidence to a jury in order to make a particular

witness’ statement appear more credible. State v. Teagarden, 5th Dist. Licking No. 08-

CA-39, 2008-Ohio-6986. We do not find that such testimony was presented in this case.

Kotterman did not vouch for the victims’ truthfulness. Rather, he detailed their narrative

statement and how it impacted his investigation and related to the evidence at the scene.

The trial court did not commit error in admitting this testimony.

       {¶71} Kotterman stated at trial that “the vehicle [Impala] was trying to kill them, is

what their mindset was.”      Appellee argues this testimony is admissible pursuant to

Evidence Rule 803(3), which allows for a statement of the declarant’s existing mental or

emotional condition. While there is no error in the trial court’s admission of statements

regarding the victims’ expressions of fear, the admission of the reasons for the victims’

fearful state of mind is error under Rule 803(3). State v. Anderson, 5th Dist. Stark No.

2003CA00349, 2004-Ohio-5474. However, we find the admission of this evidence did

not affect appellant’s substantial rights. State v. Gresh, 5th Dist. Delaware No. 09-CAA-

012-0102, 2010-Ohio-5814. This was a trial to the bench. The testimony in question

occupies only a very small portion of an extensive record. There was evidence, if

believed, of appellant’s connection to the offenses in the absence of this statement by

Kotterman. Thus, the error is harmless as appellant was not prejudiced by the admission

of such a small piece of evidence in a trial to the bench. State v. Stowers, 5th Dist.

Tuscarawas No. 94AP090066, 1996 WL 488798.

       {¶72} Appellant’s fourth assignment of error is overruled.
Richland County, Case No. 2019CA0103                                                       24


                                                 II.

       {¶73} In his second assignment of error, appellant argues his trial counsel was

ineffective in a manner that prejudiced him.

                                Ineffective Assistance of Counsel

       {¶74} To succeed on a claim of ineffectiveness, a defendant must satisfy a two-

prong test. Initially, a defendant must show that trial counsel was ineffective, i.e., whether

counsel’s performance fell below an objective standard of reasonable representation and

violative of any of his or her essential duties to their client. Strickland v. Washington, 466

U.S. 668, 104 S.Ct. 2052 (1984). In assessing such claims, “a court must indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance; that is, the defendant must overcome the presumption that, under the

circumstances, the challenged action “might be considered sound trial strategy.” Id.

       {¶75} Even if a defendant shows that counsel was incompetent, the defendant

must then satisfy the second prong of the Strickland test, whether the defense was

actually prejudiced by counsel’s ineffectiveness such that the reliability of the outcome of

the trial is suspect. Id. This requires a showing that there is a reasonable probability that,

but for counsel’s unprofessional error, the outcome of the proceeding would have been

different. Id. Appellant makes several arguments as to why he believes his trial counsel

was ineffective.

                                     Criminal Rule 29 Motion

       {¶76} Appellant contends trial counsel was ineffective for failing to move for

acquittal under Criminal Rule 29, with resulting prejudice because his convictions were

against the sufficiency of the evidence. The purpose of a motion for judgment of acquittal
Richland County, Case No. 2019CA0103                                                       25


is to test the sufficiency of the evidence. State v. Wade, 5th Dist. Muskingum No.

CT2019-0007, 2019-Ohio-4565. Based upon our analysis and disposition of appellant’s

first assignment of error, we find appellant’s trial counsel was not ineffective in failing to

make a Criminal Rule 29 motion for acquittal. Further, this Court has previously held that,

in a bench or nonjury trial, a defendant’s not guilty plea serves as a Criminal Rule 29

motion. Id.

                Failure to Object to Chiropractor Testifying as an Expert Witness

       {¶77} Appellant avers his trial counsel was ineffective for failing to object to

Simpson testifying as an expert without being qualified by the trial court as one under

Evidence Rule 104(A). “The failure to object to error, alone, is not enough to sustain a

claim of ineffective assistance of counsel.” State v. Fears, 86 Ohio St.3d 329, 715 N.E.2d

136 (1999).    A defendant must also show that there was a substantial violation of

counsel’s essential duties to his client and that his client was materially prejudiced by the

failure to object. State v. Holloway, 38 Ohio St.3d 329, 527 N.E.2d 831 (1988).

       {¶78} Appellant is correct that Simpson was never deemed an expert witness by

the trial court and that defense counsel could have objected to the quoted testimony.

However, had appellee so requested, Simpson likely would have been deemed an expert

by the trial court; it appears appellee inadvertently failed to make such a request. State

v. Spring, 7th Dist. Jefferson No. 15 JE 0019, 2017-Ohio-768. Simpson took pre-med

training and ten semesters of chiropractor school, for a total of about eight years of

education to become a chiropractor. Simpson is licensed and has to complete thirty hours

of training every two years to keep his license. Over his twenty-year career, Simpson has

personally treated approximately 16,000 patients in his office. He treats individuals and
Richland County, Case No. 2019CA0103                                                       26


helps to relieve the symptoms of individuals who have been in car crashes. About twenty

percent of his practice is devoted to individuals involved in car crashes.

       {¶79} Thus, we cannot say that defense counsel’s failure to object fell below an

objective standard of reasonable representation. Further, there is no evidence that

indicates the result of the trial was unreliable or the proceeding was fundamentally unfair

as a result of defense counsel’s failure to object. We are persuaded that the outcome of

this case would not have been different had portions of Simpson’s testimony been

objected to and deleted at trial, as the victims themselves testified to their injuries.

                   Failure to Object to Testimony about Victims’ State of Fear

       {¶80} Appellant argues his counsel was ineffective for failing to object to

appellee’s introduction of evidence concerning the three victims’ state of fear, because it

was irrelevant and inadmissible testimony.

       {¶81} As we discussed above, we find the trial court did not commit error in

admitting this evidence. Thus, we find any objection would not have been meritorious.

Even if this testimony was objectionable, appellant fails to establish that the outcome of

his trial would have been different had counsel objected.

                         Bolstering Victim Credibility & Victims’ Narrative

       {¶82} Appellant next avers his trial counsel was ineffective for consistently failing

to object to inadmissible hearsay that bolstered the victims’ testimony at trial. Similarly,

appellant argues his trial counsel was ineffective for failing object to Kotterman’s

testimony about what the victims told him. We first note that trial counsel did object to at

least one instance of Kotterman testifying to what the victims told him. Further, having

already determined that the testimony was properly admitted, appellant’s claim of
Richland County, Case No. 2019CA0103                                                  27


ineffectiveness on this issue is overruled. Appellant has not demonstrated that, had

counsel objected, the result of the trial court would have been otherwise.

                          Hearsay Connecting Appellant to Charges

      {¶83} As detailed above, we find the trial court erred in admitting Kotterman’s

testimony that “the vehicle [Impala] was trying to kill them, is what their mindset was.”

However, we find appellant was not materially prejudiced by the failure to object to this

testimony, because this was a trial to the bench. Further, the testimony is a very small

portion of an extensive record, and there is other evidence which, if believed, connects

appellant to the offenses in the absence of Kotterman’s statement.

      {¶84} We find the remainder of the statements appellant cites were merely

statements by Kotterman as to how his investigation proceeded and what the evidence

showed (i.e. mud splash marks, marks on the roadway) during his investigation. Thus,

these statements do not improperly connect appellant to the charges. We find any

objection to these statements would not have been meritorious and appellant has not

demonstrated that had counsel objected, the result of the trial court would have been

otherwise.

                                         Ultimate Issue

      {¶85} Appellant contends his trial counsel was ineffective for failing to object to

Kotterman testifying as to the ultimate issue on whether the Impala was a deadly weapon,

improperly offering a legal conclusion. During redirect, counsel for appellee questioned

Kotterman about how many reports he compiled as a result of his investigation. He stated

there was a traffic crash report and a felonious assault report. Appellee inquired as to

why there were two reports, asking, “So we have two reports. One pertaining to felonious
Richland County, Case No. 2019CA0103                                                        28


assault; correct? * * * Because the vehicle involved being a deadly weapon; correct?”

Kotterman responded, “Correct.” Kotterman then testified about the purposes of each

report.

          {¶86} “Testimony in the form of an opinion or inference otherwise admissible is

not objectionable solely because it embraces an ultimate issue to be decided by the trier

of fact.” Evidence Rule 704; State v. Stafford, 5th Dist. Ashland No. 18-COA-036, 2019-

Ohio-3628. In this case, Kotterman made the statement to explain the difference between

the types of reports he compiled and explain why he generated a felonious assault

complaint.

          {¶87} However, even if the testimony should not have been admitted, appellant

was not materially prejudiced by the failure to object to this testimony and appellant fails

to establish that the outcome of his trial would have been different had counsel objected.

The testimony is one sentence of an extensive record. Further, since this was a bench

trial, the danger of unfair prejudice, confusion of the issues, or misleading the trier of fact

is minimal, particularly where the trial court is the trier of fact determining whether the

Impala was used as a deadly weapon. State v. Wilson, 5th Dist. Fairfield No. 09-CA-44,

2010-Ohio-1394. “In a bench trial, a trial court is presumed to have considered only the

relevant, material and competent evidence.” State v. Bays, 87 Ohio St.3d 15, 716 N.E.2d

1126 (1999); State v. Teagarden, 5th Dist. Licking No. 08-CA-39, 2008-Ohio-6986.

          {¶88} Appellant’s fourth assignment of error is overruled.

                                                  V.

          {¶89} In his fifth assignment of error, appellant argues he was denied his right to

a fair trial through cumulative error, including: ineffective assistance of counsel, irrelevant
Richland County, Case No. 2019CA0103                                                      29


evidence about the victims’ state of fear, hearsay evidence of Kotterman that directly

linked appellant to the crimes, Simpson testifying as an expert, and Kotterman’s testimony

on the ultimate issue.

       {¶90} The Ohio Supreme Court held that, pursuant to the cumulative error

doctrine, “a conviction will be reversed where the cumulative effect of errors in a trial

deprives a defendant of the constitutional right to a fair trial even though each of numerous

instances of trial court error does not individually constitute cause for reversal.” State v.

Garner, 74 Ohio St.3d 49, 656 N.E.2d 623 (1995).

       {¶91} In this case, we do not find multiple instances of harmless error triggering

the cumulative error doctrine. Appellant’s fifth assignment of error is overruled.

       {¶92} Based on the foregoing, appellant’s assignments of error are overruled.
Richland County, Case No. 2019CA0103                                     30


      {¶93} The August 20, 2019 and November 1, 2019 judgment entries of the

Richland County Court of Common Pleas are affirmed.



By Gwin, P.J.,

Wise, John, J., and

Baldwin, J., concur